COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Bumgardner and Frank


GARY DOUGLAS LEE
                                              MEMORANDUM OPINION * BY
v.   Record No. 1888-99-3                      JUDGE ROBERT P. FRANK
                                                  OCTOBER 3, 2000
ROBIN ELAINE COWAN LEE


                 FROM THE CIRCUIT COURT OF LEE COUNTY
                        Ford C. Quillen, Judge

            (Timothy W. McAfee, on brief), for appellant.
            Appellant submitting on brief.

            (C. M. Callahan, Jr., on brief), for
            appellee. Appellee submitting on brief.


     Gary Douglas Lee (husband) appeals the decision of the trial

court awarding child support and spousal support to Robin Lee

(wife).    On appeal, husband contends the trial court erred in:        1)

awarding an increase in the pendente lite child support; 2)

awarding an increase in the pendente lite spousal support; 3)

failing to vacate the pendente lite order; 4) awarding wife

permanent spousal support; and 5) determining the award of

permanent spousal support to wife.

                            I.   BACKGROUND

     Wife filed a Bill of Complaint on August 1, 1997, seeking a

divorce from husband on the grounds of adultery and desertion.          By


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
agreement, a pendente lite order was entered on August 8, 1997,

requiring husband to pay $550 per month in child support, and, in

lieu of spousal support, wife was entitled to withdraw $440 per

month from a joint checking account to pay the mortgage payment on

the marital residence.

     On January 5, 1999, a hearing was held pursuant to husband's

notice for equitable distribution.      Wife also filed a motion to

modify the August 8, 1997 consent order to increase child support

and to provide for additional spousal support.     The trial court

increased child support to $1,000 per month and awarded wife

temporary spousal support of $1,000 per month.     Husband

immediately filed a motion to stay the order and asked for

reconsideration.    A subsequent hearing was conducted on February

10, 1999, and the trial court refused to amend its January 5, 1999

order.   The court entered an order on February 10, 1999,

incorporating its previous rulings.

     On June 23, 1999, the trial court heard ore tenus evidence on

spousal support and on the grounds of divorce and entered the

final decree of divorce, reserving jurisdiction over matters of

equitable distribution.

     The first three issues raised by husband involve the January

5, 1999 hearing, which modified the pendente lite consent order of

August 8, 1997.    The January 5, 1999 hearing also afforded wife

pendente lite relief, which was an interlocutory decree.



                                - 2 -
      This Court has no jurisdiction to entertain appeals of

interlocutory decrees that do not adjudicate the principles of a

cause. 1

      The Supreme Court of Virginia, in addressing this issue, has

held that an award of pendente lite support is an interlocutory

order that does not adjudicate principles of a cause and is

therefore not appealable.     See Beatty v. Beatty, 105 Va. 213, 53
S.E. 2 (1906).

      Therefore, we dismiss for lack of jurisdiction as to these

issues.


      1
           Code § 17.1-405 states:

                   Any aggrieved party may appeal to the
              Court of Appeals from:
                   1. Any final decision of a circuit
              court on appeal from a decision of an
              administrative agency;
                   2. Any final decision of the Virginia
              Workers' Compensation Commission;
                   3. Any final judgment, order, or decree
              of a circuit court involving:
                        a. Affirmance or annulment of a
              marriage;
                        b. Divorce;
                        c. Custody;
                        d. Spousal or child support;
                        e. The control or disposition of a
              child;
                        f. Any other domestic relations
              matter arising under Title 16.1 or Title 20;
              or
                        g. Adoption under Chapter 11
              (§ 63.1-220 et seq.) of Title 63.1;
                   4. Any interlocutory decree or order
              entered   in any of the cases listed in this
              section (i) granting, dissolving, or denying
              an injunction or (ii) adjudicating the
              principles of a cause.

                                     - 3 -
     The remaining two issues have been decided in Lee v. Lee,

Record No. 2941-99-3 (decided today).   Therefore, we do not write

separately.

                                         Dismissed, in part,
                                         affirmed, in part,
                                         and reversed and
                                         remanded, in part.




                              - 4 -